UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7186


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MOHAMMED KWANING, a/k/a Kofi,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00600-GLR-2)


Submitted: July 9, 2021                                           Decided: July 28, 2021


Before AGEE, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammed Kwaning, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mohammed Kwaning appeals the district court’s order denying his post-judgment

motion for discharge for lack of jurisdiction. Kwaning filed his motion after we affirmed

his conviction and sentence. See United States v. Kwaning, 786 F. App’x 388 (4th Cir.

2019), cert. denied, 140 S. Ct. 1231 (2020). The district court denied the motion for the

reasons stated in the Government’s opposition thereto. We have reviewed the record and

find no reversible error. Accordingly, we deny the pending motion and affirm the district

court’s order. See United States v. Kwaning, No. 1:14-cr-00600-GLR-2 (D. Md. July 28,

2020); see also United States v. Cotton, 535 U.S. 625, 629-31 (2002); Breese v. United

States, 226 U.S. 1, 9-11 (1912). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2